Case 1:18-cv-01394-RGA Document 143 Filed 10/12/20 Page 1 of 3 PageID #: 5644




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 GUEST TEK INTERACTIVE                           )
 ENTERTAINMENT LTD.,                             )
                                                 )
                       Plaintiff,                )
                                                 )
                v.                               )   C.A. No. 18-1394 (RGA)
                                                 )
 NOMADIX, INC.,                                  )
                                                 )
                       Defendant.                )

                         NOTICE OF THIRD-PARTY SUBPOENAS

               PLEASE TAKE NOTICE that plaintiff Guest Tek Interactive Entertainment Ltd.

will be serving the subpoenas attached as Exhibit 1 and Exhibit 2 on Single Digits, Inc.



                                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                  /s/ Jennifer Ying

                                                  Jack B. Blumenfeld (#1014)
                                                  Jennifer Ying (#5550)
                                                  1201 North Market Street
 OF COUNSEL:                                      P.O. Box 1347
                                                  Wilmington, DE 19899
 Daniel J. Goettle                                (302) 658-9200
 Jeffrey W. Lesovitz                              jblumenfeld@mnat.com
 BAKER & HOSTETLER LLP                            jying@mnat.com
 2929 Arch Street
 Cira Centre, 12th Floor                          Attorneys for Plaintiff Guest Tek Interactive
 Philadelphia, PA 19104                           Entertainment Ltd.
 (215) 568-3100

 Michael J. Swope
 BAKER & HOSTETLER LLP
 999 Third Avenue, Suite 3600
 Seattle, WA 98104
 (206) 332-1380
Case 1:18-cv-01394-RGA Document 143 Filed 10/12/20 Page 2 of 3 PageID #: 5645




Charles C. Carson
BAKER & HOSTETLER LLP
1050 Connecticut Avenue, NW, Suite 1100
Washington, DC 20036
(202) 861-1500

Andrew Samuels
BAKER & HOSTETLER LLP
200 Civic Center Drive, Suite 1200
Columbus, OH 43215
(614) 228-1541

October 12, 2020




                                          2
Case 1:18-cv-01394-RGA Document 143 Filed 10/12/20 Page 3 of 3 PageID #: 5646




                                CERTIFICATE OF SERVICE

               I hereby certify that on October 12, 2020, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

               I further certify that I caused copies of the foregoing document to be served on

October 12, 2020, upon the following in the manner indicated:

 Kenneth L. Dorsney, Esquire                                            VIA ELECTRONIC MAIL
 MORRIS JAMES LLP
 500 Delaware Avenue, Suite 1500
 Wilmington, DE 19801
 Attorneys for Defendant

 Douglas G. Muehlhauser, Esquire                                        VIA ELECTRONIC MAIL
 Mark Lezama, Esquire
 Justin J. Gillett, Esquire
 KNOBBES, MARTENS, OLSON & BEAR, LLP
 2040 Main Street, 14th Floor
 Irvine, CA 92614
 Attorneys for Defendant

 Andrea L. Cheek, Esquire                                               VIA ELECTRONIC MAIL
 Knobbes, Martens, Olson & Bear, LLP
 1717 Pennsylvania Avenue N.W., Suite 900
 Washington, DC 20006
 Attorneys for Defendant


                                              /s/ Jennifer Ying
                                              __________________________
                                              Jennifer Ying (#5550)
